           Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

AMANDA L. C.,

                                 Plaintiff,
                                                               3:19-CV-0817
v.                                                             (GTS)

COMMISSIONER OF SOCIAL SECURITY

                        Defendant.
______________________________________

APPEARANCES:                                                   OF COUNSEL:

BINDER & BINDER LAW FIRM                                       CHARLES E. BINDER, ESQ.
  Counsel for Plaintiff
485 Madison Avenue, Suite 501
New York, NY 10022

SOCIAL SECURITY ADMINISTRATION                                 JESSICA TUCKER, ESQ.
OFFICE OF GENERAL COUNSEL–REGION I                             Special Assistant U.S. Attorney
  Counsel for Defendant
JFK Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

GLENN T. SUDDABY, Chief United States District Judge

                                       DECISION and ORDER

          Currently before the Court, in this action filed by Thomas M. N. (“Plaintiff”) against the

Commissioner of Social Security (“Defendant”) pursuant to 42 U.S.C. § 405(g), are (1)

Plaintiff’s motion for judgment on the pleadings, and (2) Defendant’s motion for judgment on

the pleadings. (Dkt. Nos. 12, 18.) For the reasons set forth below, Plaintiff’s motion for

judgment on the pleadings is granted, and Defendant’s motion for judgment on the pleadings is

denied.
            Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 2 of 18




I.      RELEVANT BACKGROUND

        A.      Factual Background

        Plaintiff was born in 1984, making her 31 years old at her alleged onset date and 34 years

old at the date of the ALJ’s decision. Plaintiff reported having a high school education and

having past work as a cashier and merchandiser. In her application, Plaintiff alleged disability

due to narcolepsy, leg and arm numbness, tremors, a torn ligament in her right ankle, depression,

anxiety, loss of memory at times, dizziness at times, and floating kneecaps.

        B.      Procedural History

        Plaintiff applied for Disability Insurance Benefits and Supplemental Security Income on

March 10, 2016, alleging disability beginning March 20, 2015. Plaintiff’s application was

initially denied on June 2, 2016, after which she timely requested a hearing before an

Administrative Law Judge (“ALJ”). Plaintiff appeared at a hearing before ALJ David Romeo on

September 21, 2018. On October 16, 2018, the ALJ issued a written decision finding Plaintiff

was not disabled under the Social Security Act. (T. 11-21.) 1 On May 8, 2019, the Appeals

Council denied review, making the ALJ’s decision the final decision of the Commissioner. (T.

1-3.)

        C.      The ALJ’s Decision

        Generally, in his decision, the ALJ made the following seven findings of fact and

conclusions of law. (T. 11-21.) First, the ALJ found that Plaintiff is insured for benefits under



        1
                The Administrative Transcript is found at Dkt. No. 8. Citations to the
Administrative Transcript will be referenced as “T.” and the Bates-stamped page numbers as set
forth therein will be used rather than the page numbers assigned by the Court’s CM/ECF
electronic filing system.

                                                -2-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 3 of 18




Title II until March 31, 2021. (T. 13.) Second, the ALJ found that Plaintiff has not engaged in

substantial gainful activity since her application filing date. (T. 13.) Third, the ALJ found that

Plaintiff’s narcolepsy, cataplexy, mild obstructive sleep apnea, right talofibular ligament tear,

fibro-osseous lesion of the right distal tibia, chronic right ankle sprain and tenosynovitis, anxiety,

depression, panic disorder, and right knee chondromalacia are severe impairments, while her

asthma and irritable bowel syndrome (“IBS”) are not severe and her postural dizziness and

intermittent limb numbness are not medically determinable impairments. (T. 14.) Fourth, the

ALJ found that Plaintiff’s severe impairments do not meet or medically equal one of the listed

impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”); specifically, the ALJ

considered Listings 1.00, 3.00, 4.00 12.02, 12.04, and 12.06. (T. 14-15.) Fifth, the ALJ found

that Plaintiff has the residual functional capacity (“RFC”) to perform

               sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
               except she can never climb ropes, ladders or scaffolds. The claimant
               can never be exposed to high, exposed places or moving mechanical
               parts. She can have occasional exposure to weather, extreme heat,
               extreme cold, wetness, humidity, vibration and atmospheric
               conditions. The claimant can occasionally operate a motor vehicle.
               She can understand, remember, and carry out simple instructions and
               make simple work related decisions. She can work at a consistent
               pace throughout the workday but not at a production rate pace where
               each task must be completed within a strict time deadline. The
               claimant can tolerate occasional interaction with coworkers and
               supervisors and no interaction with the public. She can tolerate
               occasional changes in work setting. The claimant can tolerate a low
               level of work pressure defined as work not requiring multitasking,
               detailed job tasks, significant independent judgment, very short
               deadlines and teamwork in completing job tasks. The claimant
               requires ready access to a restroom but the need to use the restroom
               can be accommodated by the 15-minute morning and afternoon
               breaks and the 30-minute lunch period.

(T. 16.) Sixth, the ALJ found that Plaintiff has no past relevant work. (T. 19.) Seventh, the ALJ


                                                 -3-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 4 of 18




found that Plaintiff is not disabled because she remains able to perform a significant number of

jobs at the sedentary exertional level, including as an automatic grinding machine operator,

jewelry painter, and security surveillance monitor. (T. 20.) The ALJ therefore concluded that

Plaintiff is not disabled.

        D.      The Parties’ Briefing on Their Motions

                1.      Plaintiff’s Motion for Judgment on the Pleadings

        Generally, in her motion, Plaintiff makes three arguments. (Dkt. No. 11, at 17-27 [Pl.’s

Mem. of Law].) First, Plaintiff argues that the ALJ failed to properly develop the record despite

the fact that she was pro se at her hearing. (Id. at 17-21.) More specifically, Plaintiff argues that

the ALJ failed to request an opinion from Plaintiff’s treating neurologist Dr. Koh or from any

source that treated her mental impairments despite the lack of opinions in the record, and failed

to inform Plaintiff of the importance of obtaining such an opinion. (Id.) Plaintiff argues that this

error is harmful because treating sources could have substantiated her subjective reports of her

symptoms. (Id.)

        Second, Plaintiff argues that an opinion from Dr. Koh submitted to the Appeals Council

merits remand for consideration because that opinion was new, material, and would have

reasonably led the ALJ to change his mind about the RFC. (Id. at 22-24.) More specifically,

Plaintiff argues that the Appeals Council erred in finding that Dr. Koh’s opinion was not related

to the period at issue because Dr. Koh had been treating her since 2017 and thus the opinion

about her functioning was necessarily retrospective back to the relevant time period, even if it

was not rendered until after the ALJ’s decision. (Id.) Plaintiff also argues that she had good

cause for failing to submit an opinion from Dr. Koh sooner in that she was both mentally


                                                 -4-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 5 of 18




impaired and acting pro se at the time of her hearing. (Id.)

       Third, Plaintiff argues that the ALJ failed to properly evaluate her subjective complaints

because he failed to explain how her reported activities of daily living contradict her other

allegations, and he did not consider all of the relevant factors for assessing her subjective

complaints. (Id. at 24-27.)

               2.      Defendant’s Motion for Judgment on the Pleadings

       Generally, in his motion, Defendant makes three arguments. (Dkt. No. 18, at 9-27 [Def.’s

Mem. of Law].) First, Defendant argues that the ALJ provided a full and fair hearing and

appropriately developed the record despite not getting an opinion specifically from a treating

source like Dr. Koh. (Id. at 9-16.) More specifically, Defendant argues that the ALJ obtained

Plaintiff’s complete medical history, thoroughly questioned her at the hearing about her

functioning and her impairments, provided her with an explanation of her duty to provide

evidence in support of her application for benefits and of her rights. (Id.) Defendant also argues

that the ALJ and SSA requested and/or obtained medical records from the providers she

indicated had treated her, including requesting a statement of her functioning from some of her

treating physicians (although those physicians did not comply with the request), and that the ALJ

questioned her at the hearing for further details about her conditions. (Id.) Defendant

additionally argues that the current applicable regulations do not require the ALJ to seek a

medical opinion, but that he nonetheless did so here (unsuccessfully) and he therefore complied

with his duty to develop the record. (Id.)

       Second, Defendant argues that the Appeals Council appropriately declined to consider Dr.

Koh’s new opinion, and that, nonetheless, substantial evidence supports the ALJ’s decision


                                                 -5-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 6 of 18




despite the new evidence submitted to the Appeals Council. (Id. at 17-24.) More specifically,

Defendant argues that Dr. Koh’s opinion is not related to the time period at issue because it is

dated a month after the ALJ’s decision and does not contain any indication that the opined

limitations existed before that date. (Id.) Defendant argues that evidence shows that Plaintiff

reported new pain symptoms in November 2018 that suggest that Dr. Koh’s opinion might not be

reflective of Plaintiff’s functioning prior to the ALJ’s decision. (Id.) Defendant also argues that

the Appeals Council was not required to apply the treating physician rule to Dr. Koh’s opinion

because it declined to grant review of Plaintiff’s appeal, and that Plaintiff has failed to show that

Dr. Koh’s opinion would render the ALJ’s RFC unsupported by substantial evidence because

many of the limitations included in Dr. Koh’s opinion are already accounted for in the RFC. (Id.)

        Third, Defendant argues that the ALJ properly reviewed Plaintiff’s subjective allegations

because the restrictive RFC credits many of her symptom and functioning reports. (Id. at 24-27.)

Defendant additionally argues that the ALJ is not required to explicitly address all seven factors

when assessing a plaintiff’s subjective complaints, and that the ALJ discussed the ones that were

relevant to this case. (Id.)

                3.      Plaintiff’s Reply Memorandum of Law

        Generally, in her reply memorandum of law, Plaintiff makes three arguments in

opposition to Defendant’s motion. (Dkt. No. 21, at 2-7 [Pl.’s Reply Mem. of Law].) First,

Plaintiff argues that the ALJ failed to develop the record by failing to comply with his duty to

obtain a treating physician opinion on her behalf due to her pro se status. (Id. at 2-5.) Plaintiff

argues in particular that a change in the regulations related to the duty to develop the record

(which never included an explicit requirement to obtain a treating source opinion) does not


                                                 -6-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 7 of 18




overrule longstanding Second Circuit case law that requires development of the record through

obtaining treating physician opinions. (Id.)

       Second, Plaintiff argues that remand is required to consider the new evidence submitted

to the Appeals Council. (Id. at 5-6.) More specifically, Plaintiff argues that (a) counsel was able

to obtain that opinion from Dr. Koh easily upon being hire to represent Plaintiff in her appeal and

thus the ALJ must not have made sufficient effort when requesting an opinion from her prior to

issuing his decision, and (b) because there is no evidence of significant worsening of Plaintiff’s

condition after the ALJ’s decision, remand is required to seek clarification from Dr. Koh about

what time period to which that opinion was meant to be applicable. (Id.)

       Third, Plaintiff argues that the ALJ failed to properly evaluate her subjective symptom

and functioning reports and it was legally improper for him to rely solely on her activities of

daily living when making that finding.

II.    APPLICABLE LEGAL STANDARDS

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal


                                                -7-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 8 of 18




principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner's conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec'y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.


                                                -8-
         Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 9 of 18




Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is currently
               engaged in substantial gainful activity.         If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in Appendix
               1 of the regulations. If the claimant has such an impairment, the
               [Commissioner] will consider him disabled without considering
               vocational factors such as age, education, and work experience; the
               [Commissioner] presumes that a claimant who is afflicted with a
               “listed” impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the fourth
               inquiry is whether, despite the claimant's severe impairment, he has
               the residual functional capacity to perform his past work. Finally, if
               the claimant is unable to perform his past work, the [Commissioner]
               then determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears the
               burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       1.      Whether the ALJ Adhered to His Duty to Develop the Record

        After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 18, at 9-16 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       “[T]he social security ALJ, unlike a judge in a trial, must on behalf of all claimants . . .

affirmatively develop the record in light of the essentially non-adversarial nature of a benefits



                                                 -9-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 10 of 18




proceeding.” Morris v. Berryhill, 721 Fed. App’x 25, 27 (2d Cir. 2018). “This duty is

heightened for a pro se claimant.” Morris, 721 Fed. App’x at 27. Notably, for pro se claimants,

“the ALJ must ensure that all of the relevant facts are sufficiently developed and considered,”

and “an ALJ cannot reject a treating physician’s diagnosis without first attempting to fill in any

clear gaps in the administrative record.” Morris, 721 Fed. App’x at 27 (internal quotation marks

omitted). Specifically, “[a]n ALJ has an independent duty to make reasonable efforts to obtain a

report prepared by a claimant’s treating physician, including an assessment of the claimant’s

functional capacity, in order to afford the claimant a full and fair hearing.” Barton v. Colvin, 13-

CV-1199, 2015 WL 5511999, at *4 (N.D.N.Y. Sept. 15, 2015) (Suddaby, J.).

       As Defendant argues, there is a letter as part of a set of records from the Guthrie Clinic-

Sayre Clinic that were submitted to the ALJ on August 20, 2018, that requests various records

(including physical therapy or occupational therapy notes, psychiatric records, discharge

summaries, MRI and CT scans, clinic notes, emergency room records, operative notes, blood

chemistry, and admission history) and also requests that the clinic “provide a statement based on

your findings” that “should express you opinion about your patient’s ability to do work-related

physical or mental activities despite the limitations imposed by his/her physical or mental

condition(s)” in terms of “sitting, standing, walking, lifting, carrying, handling objects, hearing,

speaking, traveling . . . understanding, carrying out and remembering instructions, and

responding appropriately to supervision, coworkers, and work pressures.” (T. 1170.) The

records that were submitted attached to this request letter include progress notes related to

treatment provided by Dr. Koh and various physician’s assistants and nurses. (T. 1142-63.) This

evidence indicates that the ALJ did in fact request a functional opinion from Dr. Koh and/or her


                                                 -10-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 11 of 18




practice.

       Importantly, as noted above, the ALJ is not required to obtain an opinion or every piece

of evidence from a treating source before making a determination, but rather must only make a

reasonable effort to do so. See Drake v. Astrue, 443 Fed. App’x 653, 656 (2d Cir. 2011) (finding

that the fact that a provider did not send additional records to the ALJ did not mean that the ALJ

had failed to take reasonable efforts to develop the record because the ALJ had requested those

records); Keys v. Berryhill, 16-CV-0448, 2017 WL 4324689, at *3 (W.D.N.Y. Sept. 29, 2017)

(finding that, where the ALJ sent a request for records to a provider and then sent a follow-up

request for additional information, it was reasonable for the ALJ to construe the provider’s lack

of response to the second request as an indication that the provider had sent all the information it

had available). The above evidence shows that the ALJ did in fact make a request for an opinion

from Dr. Koh’s practice, but he did not receive such an opinion in response. The Court cannot

say that Dr. Koh’s failure to respond represents a failure of the ALJ to comply with his duty to

develop the record. See Tankisi v. Comm’r of Soc. Sec., 521 Fed. App’x 29, 33-34 (2d Cir. 2013)

(finding that the applicable regulations “indicate that the ALJ’s conclusions would not be

defective if he requested opinions from medical sources and the medical sources refused”).

       The Court additionally notes that this is not a case in which the ALJ lacked any opinion

from a medical source to guide his analysis of the RFC. Rather, the ALJ explicitly relied on

opinions from the two consultative examiners and the nonexamining State Agency physician,

balancing those opinions with the totality of the medical and other evidence in the record. Given

the significant amount of medical records obtained and the presence of (and the ALJ’s reliance

on) other medical opinions, the Court declines to find that there was any gap in the record that


                                                -11-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 12 of 18




required the ALJ to obtain an opinion from a treating physician in order to make a valid decision

regarding Plaintiff’s disability status. See Tankisi, 521 Fed. App’x at 34 (finding that the

applicable regulations “suggest remand is not always required when an ALJ fails in his duty to

request opinions, particularly where, as here, the record contains sufficient evidence from which

an ALJ can assess the petitioner’s residual functional capacity”).

       Although the ALJ must take greater care to ensure the record is developed in a case where

a claimant proceeds pro se at the hearing, the fact that a claimant is pro se does not shift the

burden of producing evidence in support of disability to the ALJ. The Court is satisfied by the

evidence provided that the ALJ made reasonable efforts to obtain Plaintiff’s complete medical

history, including putting a request for a functional opinion in at least one of his requests for

records that were sent to the Guthrie Clinic-Sayre Clinic and engaging in detailed questioning of

Plaintiff at the hearing. Notably, throughout Plaintiff’s lengthy argument as to why the lack of a

treating physician opinion constitutes reversible error, Plaintiff fails to argue any way in which

the multitude of medical treatment evidence and the presence of opinions from the consultative

examiners and non-examining State Agency medical consultant were insufficient to allow the

ALJ to make an informed decision about Plaintiff’s functioning and disability status.

       For all of the above reasons, the Court finds that Plaintiff’s assertion that the ALJ failed

to properly develop the record in accordance with the law is without merit.

         2.    Whether the Evidence Submitted to the Appeals Council Merits Remand

        After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Plaintiff’s memorandum of law. (Dkt. No. 11, at 22-24 [Pl.’s Mem. of Law].)

To those reasons, the Court adds the following analysis.


                                                 -12-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 13 of 18




       “The Appeals Council shall consider evidence submitted after the ALJ’s decision if the

petitioner can show ‘good cause’ for not submitting the evidence to the ALJ and that the

additional evidence is ‘new, material, and relates to the period on or before the date of the

hearing decision.’” Tricario v. Colvin, 681 Fed. App’x 98, 102 (2d Cir. 2017) (citing 20 C.F.R.

§§ 404.970[a][5], [b]). Additionally, even if a court determines that the Appeals Council erred

by rejecting new and material evidence, “remand is only appropriate where there is a ‘reasonable

possibility’ that this evidence would have influenced the ALJ to decide the disability

determination differently.” Tricario, 681 Fed. App’x at 102 (citing Lisa v. Sec’y of Dep’t of

Health & Human Servs., 940 F.2d 40, 43 [2d Cir. 1991]).

       “Evidence is ‘material’ if there is ‘a reasonable possibility that the new evidence would

have influenced the Secretary to decide claimant’s application differently.” Davidson v. Colvin,

12-CV-0316, 2013 WL 5278670, at *7 (N.D.N.Y. Sept. 18, 2013) (Bianchini, M.J., D’Agostino,

J.). The Second Circuit has indicated that “medical evidence generated after an ALJ’s decision

[can] not be deemed irrelevant solely because of timing, [as] subsequent evidence of the severity

of a condition suggests that the condition may have been more severe in the past than previously

thought.” Suttles v. Colvin, 654 Fed. App’s 44, 47 (2d Cir. 2016).

       Plaintiff’s argument focuses on the opinion from treating neurologist Han Koh, M.D.,

which is dated November 26, 2018, approximately a month after the ALJ’s decision. (T. 237-

41.) In this opinion, Dr. Koh indicates or opines the following: (a) she has been treating Plaintiff

since January 4, 2017, at a frequency of every three months and the most recent visit was on

November 16, 2018; (b) Plaintiff’s prognosis is guarded; (c) Plaintiff has clinical findings of

cataplectic attacks, sleep paralysis, excessive daytime sleepiness, disturbance in cognitive


                                                -13-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 14 of 18




functioning, hypnagogic phenomena, sleep attacks, and fatigue; (d) Plaintiff’s primary symptoms

are cataplexy, narcolepsy, fatigue, sleep attacks, and lack of endurance; (e) Plaintiff experiences

cataplexy several times a week without medication, fatigue all the time without medication, and

lack of endurance all the time; and (f) excitement, stress, and laughing/crying trigger Plaintiff’s

spells. (T. 237-39.) Dr. Koh opined that Plaintiff should avoid work involving climbing,

heights, power machines, moving machinery, hazardous conditions, operation of motor vehicles,

and work that is not closely supervised; that she might need to take breaks at unpredictable

intervals; that she could lift and carry a maximum of ten pounds occasionally; that she should

avoid work that involves mainly standing and walking throughout the workday; that she has a

serious limitation in her abilities to understand, remember and carry out simple instructions,

maintain attention and concentration for two-hour segments, be punctual within customary

tolerances, sustain an ordinary routine without special supervision, deal with normal work

stresses, maintain appropriate social behavior, and travel in unfamiliar places; that she is capable

of low stress work; and that she will likely be absent from work on average more than three times

per month as a result of her impairments and treatments. (T. 239-41.)

       In considering this opinion (and other evidence that was dated after the ALJ’s decision),

the Appeals Council found that it did not relate to the period at issue and thus did not affect the

decision about whether Plaintiff was disabled beginning on or before October 16, 2018. (T. 2.)

       The Court agrees with Plaintiff that the Appeals Council erred in finding that Dr. Koh’s

opinion was not related to the relevant time period merely because it was rendered approximately

a month after the ALJ’s decision. “Examinations and testing conducted after the ALJ’s decision

is rendered may still be relevant if they clarify a pre-hearing disability and/or diagnoses,” and


                                                -14-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 15 of 18




“[t]he categorical refusal to consider evidence solely because it was created after the date of the

ALJ’s decision is an error as a matter of law.” See Davidson v. Colvin, 12-CV-0316, 2013 WL

5278670, at *8 (N.D.N.Y. Sept. 18, 2013) (Bianchini, M.J., D’Agostino, J.) (“The Commissioner

defends the Appeals Council’s refusal to consider Dr. Deutch’s assessment because the treating

psychiatrist’s opinion was rendered after the ALJ Rodriguez’s decision. The Commissioner thus

claims that the opinion did not apply to the period prior to the ALJ’s decision. However, the

assessment post-dated the decision by less than one month. This brief lapse of time, without

more, does not justify summary dismissal of the physician’s findings.”); Pollard v. Halter, 377

F.3d 183, 193 (2d Cir. 2004) (“Although the new evidence consists of documents generated after

the ALJ rendered his decision, this does not necessarily mean that it had no bearing on the

Commissioner’s evaluation of Ms. Pollard’s claims. To the contrary, the evidence directly

supports many of her earlier contentions regarding David’s condition. It strongly suggests that,

during the relevant time period, David’s condition was far more serious than previously thought

and that additional impairments existed when David was younger.”).

       Despite Defendant’s arguments, the Court finds that it is unlikely that Dr. Koh’s

assessment from November 26, 2018, expresses no opinion about Plaintiff’s functioning prior to

October 16, 2018. Notably, Dr. Koh’s opinion indicates that it is based on Plaintiff’s narcolepsy

and cataplexy, both of which Dr. Koh had been treating for a significant portion of the relevant

time period. Defendant’s argument that, despite this longitudinal treatment, Dr. Koh’s opinion

could not reasonably represent Plaintiff’s functioning before the date of the ALJ’s decision

because Plaintiff “reported new pain to Dr. Koh” in November 2018, is unpersuasive. Notably,

even if Plaintiff reported a more recent pain in her left groin/thigh, such pain would not have


                                                -15-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 16 of 18




reasonably impacted many of the limitations opined by Dr. Koh. Additionally, Plaintiff reported

to Dr. Koh that this new pain was felt more with sitting and improved with standing and walking,

while Dr. Koh’s opinion states that Plaintiff should avoid work that involves mainly standing and

walking as opposed to sitting. (T. 244, 305.) Because Dr. Koh’s functional opinion related to

sitting, standing, and walking is inconsistent with Plaintiff’s report of new pain in November

2018, the Court cannot say that these new reports influenced Dr. Koh’s assessment of Plaintiff’s

functioning. Given the evidence of Dr. Koh’s treatment history with Plaintiff, the diagnoses and

limitations listed in her opinion, and the fact that the opinion was rendered approximately a

month after the ALJ’s decision, the Court finds that the Appeals Council erred in summarily

dismissing Dr. Koh’s opinion as being not relevant to the time period at issue based merely on

the date it was rendered.

       Although Defendant is correct that many of the limitations opined by Dr. Koh are

consistent with the very limited RFC the ALJ provided in this case, the fact that there are

additional limitations that are more restrictive than those in the RFC (and which suggest

disability) requires that this Court remand this matter for consideration by the ALJ. (T. 237-41

[in particular opining the need to take breaks at unpredictable intervals and to be absent from

work more than three times per month due to her impairments and treatment].) It is not

sufficiently clear from the ALJ’s decision and assessment of the evidence whether anything in

Dr. Koh’s opinion would have altered the ALJ’s findings; in particular, the ALJ found that

Plaintiff’s IBS-related needs could be accommodated with normal breaks, but he did not address

how Plaintiff’s narcolepsy might impact her need to take breaks throughout the workday, and no

source made any opinion on that issue in the record before the ALJ. Without either a finding by


                                               -16-
        Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 17 of 18




the Appeals Council that Dr. Koh’s opinion was unlikely to change the ALJ’s decision or a

sufficiently clear indication from the ALJ’s own decision as to how he would have weighed Dr.

Koh’s opinion, it is better left to the ALJ to make that determination in the first instance. See

Mendez v. Colvin, 13-CV-3618, 2014 WL 6979043, at *13 (S.D.N.Y. Dec. 9, 2014) (finding that,

although there was evidence that might justify the ALJ’s adverse credibility determination, “it is

for the ALJ to give an explanation in the first instance”); Romasz ex rel. A.H.N. v. Astrue, 11-

CV-1467, 2012 WL 5334752, at *5 (N.D.N.Y. Oct. 26, 2012) (Suddaby, J.) (declining to

consider in the first instance whether plaintiff’s impairments met a listing because that was “a

task properly left to the Commissioner”).

       For the above reasons, the Court finds that remand is required for consideration of Dr.

Koh’s opinion based on the Appeals Council’s error in finding that this opinion was not material.

       3.      Whether the ALJ Properly Assessed Plaintiff’s Subjective Complaints

       Because the Court has determined that remand is warranted for consideration of Dr.

Koh’s opinion, the Court declines to address Plaintiff’s arguments related to credibility given that

the ALJ will be required to render a new credibility finding as part of his decision on remand.

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 18) is

DENIED; and it is further

       ORDERED that this matter is REMANDED to the Commissioner of Social Security

pursuant to 42 U.S.C. § 405(g) for further proceedings consistent with this Decision and Order.

                                                -17-
       Case 3:19-cv-00817-GTS Document 22 Filed 08/18/20 Page 18 of 18




Dated: August 18, 2020
       Syracuse, New York

                                           ____________________________________
                                           Hon. Glenn T. Suddaby
                                           Chief United States District Judge




                                    -18-
